Citation Nr: 0406397	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in December 2001.  A transcript of that 
hearing has been associated with the claims file.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The AOJ has not issued a VCAA letter in regard to the issue 
on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  

2.  The AOJ should review the evidence 
that was added to the record since the 
last statement/supplemental statement of 
the case.  

3.  The veteran is advised that if he 
has, or is able to obtain, evidence 
relevant to the claim, he must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


